Title: To George Washington from Francis Willis, 7 February 1774
From: Willis, Francis
To: Washington, George



Dear Sir
February the 7 1774

Mr Alexanders Deed being not recorded caused some anxiety & uneasiness both to Mr Alexander & myself, Colenel George Fairfax hearing it, in order to be a means of bringing matters to a proper light, gave me the inclosed paper with an injunction not to forget sending it to You, a riddle I cannot comprehend, however here it is: I heartily & sincerely wish your good Lady to whom pray tender my best respects every happiness upon the approaching occasion which by common Fame (& frequently that is not over & above charitable) She has from her Son & Miss Calvert a very promising Aspect in their Union. I promised my Landlord who was with me for my Rent within a few Days of its becoming due to be with him this Month, & as I intended myself the Pleasure of waiting on You, I will postpone it till after the hurry of Mr Custis’s wedding is over, for I am too old to Dance, & very well know, when Old People act out of Character, by desiring to appear Young, Men of Sense justly despise them, &

Young People laugh at them. I am told my Ward formerly & near Relation Lewis Willis made much such a trip on Mrs Frenches account as Your Humble Servant, but of the two, rather worse, for he even never see her, a Scheme I have given over, for it often happens better to go to bed Master & rise Mistress, which under the Rose, is, not always the case when a Man is hampered. I Am, Sir Your Most Obedient Ser. to Command

Francis Willis

